DETAILED ACTION
AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continuity Information
The instant application is a continuation of 16707960, now U.S. Patent Number 10923488, which is a continuation of 16049151, now U.S. Patent Number 10541247, which is a continuation of 15460536, now U.S. Patent Number 10068911.
Domestic Benefit
15460536 claims priority from provisional application 62393835, filed 13 SEP 2016.
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 14 JAN 2021 and 8 NOV 2021 were filed before the mailing of a first Office action on the merits. The submissions follow the provisions of 37 CFR 1.97. Accordingly, the IDSs are being considered by the examiner.
Claim Rejections – 35 USC § 101
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of U.S. Patent Number 10923488. This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Conclusion
The prior art made of record and not relied upon, MIYAIRI (US 20160233343), is considered pertinent to applicants’ disclosure. MIYAIRI does not teach, inter alia, a third diameter of a third portion of the second semiconductor layer being smaller than a fourth diameter of a fourth portion of the second semiconductor layer, the third portion being surrounded by the third charge storage portion, and the fourth portion being surrounded by the fourth charge storage portion, the second diameter being larger than the third diameter, a first thickness of the first charge storage portion between the first semiconductor layer and the first electrode layer being thinner than a second thickness of the  second charge storage portion between the first semiconductor layer and the second electrode layer, and a third thickness of the third charge storage portion between the second semiconductor layer and the third electrode layer being thinner than a fourth thickness of the fourth charge storage portion between the second semiconductor layer and the fourth electrode layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Walter Swanson whose telephone number is (571) 270-3322. The examiner can normally be reached Monday to Thursday, 8:30 to 17:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker, can be reached at (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WALTER H SWANSON/Primary Examiner, Art Unit 2815